Title: From Thomas Jefferson to Spencer Roane, 31 May 1822
From: Jefferson, Thomas
To: Roane, Spencer

Dear Sir  Monticello  May 31. 22.In a single unguarded moment of my life, I did what is likely to draw a cloud over all my remaining days. the late W. C. Nicholas sollicited me to become an endorser for him of two notes of 10,000.  D. each to the US. bank, promising he would not ask it’s continuance beyond a year. I had ever been very careful  to avoid such implications: but a long and intimate friendship for him, great confidence in his honor, a connection then recently formed in our families prevailed on me finally, after holding the subject some time under advisement, and deciding, yea and nay, backwards and forwards, many times, to endorse, and I was finally entrapped by his failure. the bank offered indulgent accomodations on mr Nicholas’s giving his bond, with my grandson Th: J. Randolph and myself as securities. we gave the bond, because we could do no better. mr Nicholas died soon after, and this cloud is now hanging over us. at length a plank floats into view, which if we can lay hold of and secure, we shall still be saved. after 50. years withdrawal from attention to law cases, and a memory much in the wane, I remember nothing but general principles, little of their modifications by particular, and especially latter decisions. I deservedly therefore have little confidence in my own opinions. yet it is very important I should know what to expect. if we are finally to suffer the sooner we know it the better, that we may have more time to provide against it, by the sale of property. if we are to be saved, it will the sooner give me nights of sounder sleep. no one’s opinion in the US. would so decisively satisfy me as yours. yet I would not ask it, were it possible that the case should ever come before you as a judge. but that is impossible. our adverse parties are in Kentucky; there also is the property, the federal court there is our tribunal, and that of Washington our last resort. may I then ask of your friendship to consider this case, and tell me what I am to expect, and what course we had best pursue? to give you as little trouble as possible, I have made as full a statement of the case, as the papers I have been able to get, enable me to do. I have moreover made a summary Abstract from these papers, to which you might readily recur, should my statement need elucidation. there is indeed one paper which I have thought it best to inclose in full, because of it’s importance. it is something like a final statement or settlement of affairs, by accord, between mr Nicholas and the other parties, made six months only before his death. altho I have made an abstract of it pretty fully, yet you may wish to turn to the Original where the abstract is not satisfactory. if my view of the subject is correct, the exrs have no time to lose in bringing suit against Owengs, one of our adversaries, because, till that is done, any payment, really made, or fictitiously pretended and covered between him and Morrison, our other adversary, may be good against us. but I shall await your kind answer, only saying that if you feel the least impropriety in advising me at all, be so good as to consider this application as never made, and be assured of my continued and affectionate friendship and respect.Th: Jefferson